UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLABIMPE K. ADETAYO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cr-00637-PJM-1)


Submitted:   March 16, 2017                 Decided:   March 24, 2017


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Appellate
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Hollis Weisman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olabimpe K. Adetayo appeals from the district court’s order

affirming        the   magistrate      judge’s     judgment     of    conviction        for

impeding or interfering with an officer in the performance of

official duties, in violation of 18 U.S.C. § 111(a)(1) (2012). *

Finding no merit to Adetayo’s claims, we affirm.

       Adetayo first alleges that the magistrate judge erred by

denying her motion to dismiss the criminal complaint, arguing

that       the   Government         violated     her    due    process        rights    by

destroying the video recording of the incident giving rise to

her    convictions.           In    evaluating    the    denial      of   a    motion    to

dismiss, we review the district court’s factual findings for

clear error and its legal conclusions de novo.                       United States v.

Abramski, 706 F.3d 307, 313-14 (4th Cir. 2013); United States v.

Woolfolk, 399 F.3d 590, 594 (4th Cir. 2005).

       The state’s failure to disclose evidence favorable to an

accused      violates    due       process   where     the    evidence    is    material

either      to   guilt   or    to    punishment,       “irrespective      of    the    good

faith or bad faith of the prosecution.”                      Brady v. Maryland, 373

       *
       The magistrate judge also convicted Adetayo of driving on
a learner’s permit without supervision, in violation of Md. Code
Ann, Transp. § 16-105(b)(1) (LexisNexis 2012); failing to carry
vehicle registration, in violation of Md. Code Ann., Transp.
§ 13-409(a) (LexisNexis 2012); and unsafe lane changing, in
violation of Md. Code Ann., Transp. § 21-309(b) (LexisNexis
2012). On appeal, Adetayo does not challenge those convictions.



                                             2
U.S. 83, 87 (1963).        By contrast, where the state fails to

preserve    potentially   useful    evidence,    such    failure      does    not

violate the Due Process Clause unless the defendant can show bad

faith.     Illinois v. Fisher, 540 U.S. 544, 547-48 (2004) (citing

Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988)).

     Bad    faith   “requires    that   the   officer    have   intentionally

withheld the evidence for the purpose of depriving the plaintiff

of the use of that evidence during h[er] criminal trial.”                    Jean

v. Collins, 221 F.3d 656, 663 (4th Cir. 2000).                  The negligent

destruction of evidence, without more, does not constitute bad

faith.     See Elmore v. Ozmint, 661 F.3d 783, 831 (4th Cir. 2011)

(finding the negligent erasure of the tape of a bank robbery was

not bad faith).      We have reviewed the record on appeal and the

parties’    arguments   with    these   standards   in   mind   and    find    no

reversible error in the magistrate judge’s denial of the motion

to dismiss.

     In her second claim, Adetayo contends that the magistrate

judge improperly declined to apply an adverse inference against

the Government that unpreserved video surveillance footage would

have been favorable to her.        We discern no reversible error.

     Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented




                                        3
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4